Citation Nr: 0640231	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  00-06 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  What evaluation is warranted for anal warts from December 
1, 1999? 

2.  What evaluation is warranted for dry eye syndrome from 
December 1, 1999?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted entitlement to service 
connection for anal warts with a non-compensable disability 
evaluation, effective December 1, 1999.  In February 2006, an 
RO decision increased the evaluation for anal warts to 10 
percent, effective August 30, 2002.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issues were 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies.

This appeal is being REMANDED, in part, to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action required on your part. 


FINDINGS OF FACT

1.  From December 1, 1999, to August 29, 2002, the veteran's 
anal warts were not manifested by exfoliation, exudation or 
itching of an exposed surface or extensive area.

2.  Since August 30, 2002, the veteran's anal warts have 
neither covered 20 to 40 percent of the appellant's entire 
body, nor 20 to 40 percent of exposed areas affected; nor has 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs been required for a total duration of 
six weeks or more, but not constantly, during a past 12-month 
period.


CONCLUSIONS OF LAW

1.  From December 1, 1999, to August 29, 2002, the criteria 
for a compensable evaluation for anal warts were not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.27, 4.118, Diagnostic Code 7806 (2002).

2.  Since August 30, 2002, the criteria for a disability 
evaluation in excess of 10 percent for anal warts have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.118, 
Diagnostic Code 7806 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Statutory Duty to Assist the Veteran

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the May 2003 
supplemental statement of the case (SSOC) and in March 2004 
VA correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  The claim was most recently 
readjudicated in a February 2006 SSOC.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the requisite notice was 
harmless error.  In this regard, the content of the May 2003 
SSOC and the March 2004 notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) (2006) regarding VA's duty to 
notify.  The veteran was thereafter afforded every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  As noted above, the 
claim was readjudicated in February 2006.  Hence, the actions 
taken by VA cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim before adjudication.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to decide this appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its statutory duties.  To the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
that error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

The Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.  In cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

As reported above, an August 1999 rating decision granted 
service connection for anal warts and rated them under 
Diagnostic Code 7806 as non-compensably disabling, effective 
December 1, 1999.  Thereafter, a February 2006 rating 
decision granted a 10 percent rating, effective from August 
30, 2002.

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for skin 
disorders, effective August 30, 2002.  See 67 Fed. Reg. 
49,590, 49,596 (2002) (codified at 38 C.F.R. § 4.118, et seq. 
(2006)).  As to the claim of entitlement to an increased 
rating for anal warts, given the change in law, VA may only 
apply the old rating criteria for the period prior to August 
30, 2002, and it may only consider the new rating criteria 
for the term beginning on that date.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  VA has provided the veteran with 
the old and revised versions of the regulations regarding 
skin disorders.  Accordingly, adjudication of his claim may 
go forward.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The period from December 1, 1999, to August 29, 2002

The Board will first consider whether the veteran was 
entitled to a compensable rating for his anal warts under the 
old criteria for the period from December 1, 1999, to August 
29, 2002.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 prior to August 
30, 2002, a non-compensable disability rating was warranted 
for anal warts with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent disability rating was warranted for anal warts with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).  In this case, however, a review of VA 
physical examinations conducted, respectively, in August 1999 
and December 2000, reveals that anal warts were not 
clinically manifested by exfoliation, exudation or itching on 
an exposed surface or extensive area.  Accordingly, an 
increased (compensable) evaluation was not in order for the 
period from December 1, 1999, to August 29, 2002.

The period since August 30, 2002

The Board will now consider whether the veteran is entitled 
to a rating in excess of 10 percent for anal warts under the 
new rating criteria for the period since August 30, 2002.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 effective 
August 30, 2002, a 10 percent disability rating is warranted 
if anal warts affect at least 5 percent, but less than 20 
percent, of the entire body; or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is warranted where anal warts affect 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; when systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2006). 

In this case, however, a review of the VA compensation 
examinations conducted in August and September 2005, reveals 
that anal warts did not affect 20 to 40 percent of the 
appellant's entire body or 20 to 40 percent of exposed areas 
affected.  Nor do the aforementioned VA examinations report, 
for the time period here under review, that systemic therapy 
such as corticosteroids or other immunosuppressive drugs have 
been required for anal warts for a total duration of six 
weeks or more, but not constantly, during a prior 12-month 
period.  Accordingly, an increased evaluation is not in order 
for the period since August 30, 2002.


ORDER

From December 1, 1999, to August 29, 2002, entitlement to a 
compensable rating for anal warts is denied.

Since August 30, 2002, entitlement to an increased rating for 
anal warts is denied.


REMAND

The veteran failed to appear for a VA eye examination, which 
had been scheduled for September 29, 2005.  A notation in a 
VA document, regarding his failure to appear on September 29, 
2005, records the veteran reporting in connection with this 
scheduled examination that he "can't keep early morning 
times."  The veteran, it appears, contacted VA to indicate 
his inability to keep this particular scheduled examination 
appointment.  The veteran's statement that he cannot keep an 
early morning appointment does not mean that he cannot appear 
for any scheduled VA compensation examination at all.  
Further, the statement does not constitute a withdrawal that 
meets the definition of that term used at 38 C.F.R. 
§ 20.204(2006).  On remand, therefore, the veteran is to be 
afforded a VA compensation examination, scheduled for an 
afternoon, to determine what evaluation is warranted for dry 
eye syndrome from December 1, 1999.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded an 
ophthalmology examination, scheduled at a 
time in the afternoon, to ascertain the 
nature and severity of any dry eye 
syndrome.  The claims folder must be 
provided to and reviewed by the physician.  
All tests or studies necessary to make the 
appropriate determinations should be 
ordered.  The physician performing the 
examination must provide a detailed review 
of the veteran's history, current 
complaints, and the nature and extent of 
his dry eye syndrome, in accordance with 
the latest AMIE worksheets for eye 
disorders.  

2.  The notice of VA examination letter 
mailed to the veteran should contain 
references to the relevant sections of 38 
C.F.R. § 3.655 (2006).  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  If the veteran desires to 
withdraw this claim he must state so in 
writing.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to secure such 
evidence, then such development must be 
undertaken by VA.  38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2006).

5.  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is advised 
that it is to make a determination based 
on the law and regulations in effect at 
the time of its decision, to include any 
further changes in the statutory duty to 
assist the veteran and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  If the veteran fails 
to show for his VA examination, the SSOC 
must also cite to 38 C.F.R. § 3.655.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


